DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/488,728 application filed August 26, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenzahl et al (US 6,106,803) in view of Onimus et al (US 2005/0171364 A1) alone or, alternatively, as evidenced by Freer et al (US 2016/0074844 A1).
Hasenzahl et al discloses “[g]ranulates which contain titanium silicalite-1 are composed of silicon dioxide, titanium dioxide and titanium silicalite-1 crystals. The granulates can be prepared by spray-drying or spray granulating the crystallization suspension. The granulates may be used as suspension catalysts, such as for the epoxidation of olefins using hydrogen peroxide” [abstract].  More particularly, Hasenzahl et al teaches “[t]itanium silicalite-1 granulates, preferably prepared by the process according to the invention, which have first been milled to a suitable particle size may be used as nuclei. Other materials such as e.g. SiO2, Al2O3, TiO2, ZrO2 or corresponding mixed oxides and mixtures of these substances, fluidized-bed spray granulation drying [column 2, lines 51-64], which fluidized-bed spray granulation dryer corresponds to the fluidized-bed granulation reactor of the instant application, wherein it is well known that a dispersion medium is necessary for said fluidization [e.g., nitrogen – see Example 9 of the reference: “[t]he solid is fluidized with nitrogen…”], and the silicon dioxide, titanium dioxide and titanium silicalite-1 crystals correspond to the inorganic particles.  
Hasenzahl et al does not appear to explicitly disclose that “the inorganic particles in the dispersion medium having a D90 value of between 1 m and 15 m.” 
However, as noted above, Hasenzahl et al discloses milling “a suitable particle size.”  Furthermore, Onimus et al, which is concerned with a catalyst preparation from titanium silicalite-1 (TS-1) for the epoxidation of olefins, discloses “a size reduction step such as milling to reduce the median particle diameter weighted by volume to below 10 microns and preferably below 5 microns” [paragraph 0010; i.e., d50<5 microns].  Additionally, Onimus et al teaches “[a]s a result of the particle size reduction prior to spray drying, the activity of the TS-1 after spray drying is substantially increased. In addition, the epoxidation activity of the spray dried catalyst is higher than predicted. The volume-specific production rate of propylene oxide (a product of olefin epoxidation –Examiner’s insertion) is increased which increases production rate relative to the cost of equipment” [paragraph 0022].  Therefore, it appears that particle size is a result-effective variable; that is, a variable that achieves a recognized result.  In this case, particle size affects activity of the catalyst and production rate of olefin epoxidation products (note the same epoxidation products in Hasenzahl et al [propylene oxide in Example 6] and Onimus et al). Applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].  Additionally, it is well known in the art that “[t]he surface area to volume ratio of the catalytic form is an important parameter in determining the maximal flux of reagents and product molecules entering or leaving the catalytic form. This parameter also affects the temperature gradient throughout the form since increase in relative surface area tends to favor heat removal and minimize thickness of the form, hence limiting peak temperatures at the core of the particle” as evidenced by Freer et al [paragraph 0354].  Smaller particles sizes favor higher surface area to volume ratios, which in turn affect temperature gradient and the flux of reagents and products.  Therefore, at the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the particle size of the milled TS-1 of Hasenzahl et al to a size such that the d50 is less than 5 microns, which may include a D90 value of the TS-1 between 1 m and 15 m or 1 m and 10 m for the reasons already stated, and the invention as a whole would have been prima facie obvious.
With respect to claim 2, see again Example 9: “[t]he solid is fluidized with nitrogen (inlet temperature 300o C., outlet temperature 120o C).”  In this case, the nitrogen also corresponds to the heated process gas.  For fluidization to occur, it is obvious to flow process gas from the bottom to the top of the fluidized-bed spray granulation dryer. Additionally, Hasenzahl et al discloses “[t]he drying gas and the droplets being spray-dried may be passed in the same or opposite directions” [column 4, lines 63-64].
With respect to claim 6, note that Hasenzahl et al has disclosed that spray-drying and fluidized bed spray granulation drying are art recognized equivalents [column 2, lines 46-56] for preparing granulates containing titanium silicalite-1” [column 2, lines 31-32].  Furthermore, Onimus et al discloses “[t]he size reduced TS-1 is dispersed in an aqueous carrier” [paragraph 0013].  Therefore, an aqueous carrier would have been obvious for use in the fluidized bed spray granulation dryer.
With respect to claim 7, Onimus et al discloses “it is advantageous to improve the physical characteristics of the catalyst particles by providing a binder such as silica or alumina in association with the TS-1” [paragraph 0007].  Said binder corresponds to the stabilizer of the instant claim.  
With respect to claim 11, it is well known that water has a pH near 7 and that pH values for aqueous solutions less than 2 or greater than 12 would require dissolution of either a strong acid or base, respectively, which is not taught by any of the prior art references.
With respect to claim 12, Hasenzahl et al discloses that the granulates are “calcined at a temperature between 400 and 1000o C., preferably between 500 and 750o C” [column 3, lines 7-9] for 5 hours [Example 2].
the liquid and with it the suspended and/or dissolved solids are distributed over the surface of the particle. Then the liquid from the droplet evaporates and a thin layer of solid remains on the surface. The particles in the fluidized-bed are built up in shells by a number of repetitions of these processes….particles built up on solid nuclei by means of fluidized-bed spray granulation drying form compact solids. Titanium silicalite-1 granulates, preferably prepared by the process according to the invention, which have first been milled to a suitable particle size may be used as nuclei. Other materials such as e.g. SiO2, Al2O3, TiO2, ZrO2 or corresponding mixed oxides and mixtures of these substances, aluminas and natural silicates, zeolites such as e.g. ZSM-5, de-aluminized Y-zeolite etc., may also be used as nuclei” [column 4, line 65 to column 5, line 18].  The aforesaid liquid appears to be the suspension liquid [column 4, lines 30-40], which suspension liquid appears to comprise tetraalkylorthosilicate and tetraalkylorthotitanate [column 3, lines 31-65], wherein the tetraalkylorthosilicate and/or tetraalkylorthotitanate correspond to the recited seed material.  It is obvious that the seed material would be of similar size to the TS-1 to produce granulates of the optimal size to maximize epoxidation reaction activity.  Such is obvious from the discussion above concerning d50.
With respect to claim 14, Hasenzahl et al discloses “[t]he diameter of titanium silicalite-1 granulates according to the invention is between 5 and 500 .m” [column 5, lines 47-48].
With respect to claim 15, since the method of preparation of the calcined granulates of modified Hasenzahl et al are the same as or similar to the method of the instant application (see all the preceding), it is expected, absent evidence to the contrary, that said calcined granulates have the same or similar physical properties including those recited in the instant claim.


Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 9, Onimus et al discloses “[i]n accordance with the present invention, TS-1, per se or in admixture with binder, is first subjected to a size reduction step such as milling to reduce the median particle diameter weighted by volume to below 10 microns and preferably below 5 microns prior to spray drying” [paragraph 0010].  With respect to claim 10, none of the references disclose or render obvious the concentration of components corresponding to the recited inorganic particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
March 19, 2021